The plaintiffs are taxpayers of Clinton Township in the county of Sampson, and they bring this action to restrain and prevent by injunction the collection of certain taxes levied by the defendants, commissioners of that county, and about to be collected by the defendant sheriff thereof, alleged for sundry causes stated in the complaint to be illegal, and to have been illegally levied. A judge at Chambers granted an injunction pending the action, until the hearing upon the merits, and the defendants having excepted, appealed to this Court. (70)
It is alleged in the complaint that the taxes complained of were, for numerous causes stated, levied illegally, but it is not alleged or contended that they were "levied or assessed for an illegal or unauthorized purpose."
Indeed, so far as appears, the purpose was a proper and lawful one. The court therefore had no authority to grant relief by injunction, as has been expressly decided in R. R. v. Lewis, ante, 62, and Mace v. Commissioners,ante, 65. This case is in all material respects like and must be governed by those cases.
There is error in that the court granted the injunction.
Let this be certified to the Superior Court, to the end that further proceedings may be had in the action according to law.
Error.